Case 8:19-cv-01678-CEH-SPF Document 24 Filed 09/24/20 Page 1 of 1 PageID 135




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JUAN DEBRAND and JO DEBRAND,

       Plaintiffs,

v.                                                             Case No: 8:19-cv-1678-T-36SPF

DISCOVER PRODUCTS, INC.,

      Defendant.
___________________________________/

                                            ORDER

       Before the Court is the parties’ Joint Stipulation for Dismissal With Prejudice (Doc. 23).

In accord with the Joint Stipulation for Dismissal With Prejudice, it is ORDERED AND

ADJUDGED as follows:

       1)      The Joint Stipulation for Dismissal With Prejudice is APPROVED (Doc. 23).

       2)      This cause is dismissed, with prejudice. Each party shall bear its own costs and

attorneys’ fees.

       3)      The Clerk is directed to close this case.

       DONE AND ORDERED in Tampa, Florida on September 24, 2020.




COPIES FURNISHED TO:
Counsel of Record
